PER CURIAM.
Petitioners seek certiorari review of a trial court’s interlocutory order requiring the petitioner law firm to produce billing records pertaining to other clients in a proceeding for enforcement of an attorney’s charging lien. The petitioner law firm has been retained only to handle the attorney lien proceeding and has not represented the client with regard to her dissolution of marriage. The order at issue, however, compelled production of billing records for all family law, dissolution or domestic relation cases handled by the assigned attorney.
We grant the petition for writ of certio-rari and quash the discovery order because it requires production of privileged and irrelevant materials. Old Holdings, Ltd. v. Taplin, Howard, Shaw & Miller, P.A., 584 So.2d 1128 (Fla. 4th DCA 1991); Wooten, Honeywell & Kest, P.A. v. Posner, 556 So.2d 1245 (Fla. 5th DCA 1990).
CERTIORARI GRANTED.
DOWNEY, GUNTHER and WARNER, JJ., concur.